 In the Matter of S. D. BELL DENTAL MFG. Co., INC., EMPLOYERandRETAIL,WHOLESALE & DEPARTMENT STORE UNION, C. I. 0.,PETITIONERCase No. 10-RC-,532.-Decided June 8, 1949DECISIONANDORDERUpon an amended petition duly filed, a hearing was held beforeLeroy W. C. Mather, hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :The Employer, a Georgia corporation, is engaged in Atlanta, Geor-gia, in the manufacture of dentures, crowns, inlays, and bridges formembers of the dental profession.During the year 1948, the Em-ployer purchased supplies, raw materials, and equipment valued inexcess of $25,000, of which approximately 15 percent was purchasedoutside the State of Georgia.During the same period the Employersold finished products valued in excess of $50,000, of which approxi-mately 8 to 10 percent was shipped to points outside the State ofGeorgia.The Employer moved to dismiss the petition upon the groundthat it is not engaged in commerce within the meaning of the Act.While we do not find that the operations of the Employer are whollyunrelated to commerce, we are of the opinion that, as these operationsare essentially local in character, to assert jurisdiction in this casewould not effectuate the policies of the Act.'ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in this case, the National Labor Relations Board hereby ordersthat the petition herein be, and it hereby is, dismissed.IMatter of Ray-Lyon Co , Inc., 83 N. L.R B 487, and case cited therein.84 N. L. R. B., No. 3.23